


Exhibit 10




SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release is entered into between David Weinert and
Taubman Centers, Inc., The Taubman Realty Group Limited Partnership, The Taubman
Company LLC, and Taubman Properties Asia LLC, this 2nd day of July 2012 (the
“Effective Date”).


I.
DEFINITIONS



A.The term “Weinert” shall mean David Weinert and all of his heirs, assigns,
attorneys, family members and all other individuals or entities associated with
him.


B.The term “Taubman Entities” shall mean Taubman Centers, Inc., The Taubman
Realty Group Limited Partnership, The Taubman Company LLC, Taubman Properties
Asia LLC, and all of its and their past and present affiliate(s), division(s),
parent(s), successor(s), predecessor(s), assign(s), subsidiary(ies),
consolidated businesses and joint ventures.


C.The term “Released Parties” shall be given its broadest possible
interpretation and shall include, but not be limited to, the Taubman Entities,
and all of its and their past and present directors, managers, employees,
agents, officers, shareholders, board members and others acting by, through or
in connection with any of them.


D.The term “2008 Omnibus Long-Term Incentive Plan and Related Award Agreements”
shall mean The Taubman Company LLC 2008 Omnibus Long-Term Incentive Plan, The
Taubman Company LLC 2008 Omnibus Long-Term Incentive Plan Restricted and
Performance Share Unit Award Agreement dated as of May 21, 2010, The Taubman
Company LLC 2008 Omnibus Long-Term Incentive Plan Restricted and Performance
Share Unit Award Agreement dated as of March 2, 2011, and The Taubman Company
LLC 2008 Omnibus Long-Term Incentive Plan Restricted and Performance Share Unit
Award Agreement dated as of February 29, 2012.


E.The term “1992 Incentive Option Plan and Related Award Agreements” shall mean
The Taubman Realty Group Limited Partnership 1992 Incentive Option Plan (as
Amended and Restated Effective as of September 30, 1997) and all amendments
thereto, The Taubman Realty Group Limited Partnership 1992 Incentive Option Plan
Option Agreement dated as of March 4, 2005, The Taubman Realty Group Limited
Partnership 1992 Incentive Option Plan Option Agreement dated as of March 8,
2006, The Taubman Realty Group Limited Partnership 1992 Incentive Option Plan
Option Agreement dated as of May 15, 2006, The Taubman Realty Group Limited
Partnership 1992 Incentive Option Plan Option Agreement dated as of March 7,
2007, and The Taubman Realty Group Limited Partnership 1992 Incentive Option
Plan Option Agreement dated as of February 27, 2008.


F.The term “Fair Competition Agreement” shall mean the Fair Competition
Agreement executed by David Weinert on December 10, 2009.


G.The terms “Claim(s)” and “Right(s)” shall be given their broadest possible
interpretation and shall mean every type of cause of action, allegation and/or
charge that could be asserted or alleged by Weinert based upon any fact(s),
existing from the beginning of time until the date he executes this Agreement,
whether known or unknown, which relate in any way to any of the Released Parties
and/or Weinert's employment and/or cessation of employment with The Taubman
Company LLC, including, but not limited to, claims for




--------------------------------------------------------------------------------




wrongful discharge, discrimination, harassment, public policy violation, or
retaliation; claims under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act (“ADEA”), the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Rehabilitation Act of 1973, the
Older Workers Benefit Protection Act (“OWBPA”), Michigan's Wages and Fringe
Benefits Act, the Americans with Disabilities Act, Michigan's Elliott‑Larsen
Civil Rights Act, Michigan's Persons With Disabilities Civil Rights Act,
Michigan's Whistleblowers' Protection Act, Michigan's Bullard‑Plawecki Right to
Know Act, the 1992 Incentive Option Plan and Related Award Agreements, the 2008
Omnibus Long-Term Incentive Plan and Related Award Agreements, and/or any other
agreement or federal, state, or local statute(s), law(s) or rule(s); and every
type of damages, wages, commissions, bonuses, benefits, attorney fees, costs and
relief of any type (legal, equitable or otherwise) available to Weinert.


H.The term “Agreement” shall mean this Separation Agreement and Release.


II.
RECITALS



WHEREAS, there is a dispute concerning David Weinert's cessation of employment
with The Taubman Company LLC, his continuing obligations under the Fair
Competition Agreement, and his entitlement to Incentive Options under the 1992
Incentive Option Plan and Related Award Agreements;


WHEREAS, the parties have agreed to resolve their dispute and any and all other
actual or potential disputes pursuant to the terms of this Agreement.


III.
TERMS OF AGREEMENT



NOW, THEREFORE, THE UNDERSIGNED AGREE AS FOLLOWS:


1.Weinert resigns his employment with The Taubman Company LLC, effective July 2,
2012.


2.For and in consideration of the amounts, benefits and privileges described in
this Agreement, including, but not limited to, the items described more fully in
Paragraphs 6, 9, 13, 14, 15 and 22 below, Weinert releases and forever
discharges the Released Parties with respect to all Claims and Rights.


3.Weinert agrees that the amounts, benefits and privileges described in this
Agreement are in excess of any amount, benefit and privilege to which he is
entitled or owed. Weinert also agrees that the amounts, benefits and privileges
described in this Agreement are independent and adequate consideration for his
release of all Claims and Rights, and for all other obligations set forth in
this Agreement.


4.Weinert agrees not to file or initiate a lawsuit in any court or initiate an
arbitration proceeding asserting any of the claims released pursuant to this
Agreement. Weinert further agrees that he will not permit himself to be a member
of any class action and/or collective action in any court or in any arbitration
proceeding seeking relief based on any claims released pursuant to this
Agreement. Weinert further agrees that he shall not receive or be entitled to
any monetary damages, recovery and/or relief of any type in connection with any
charge, administrative action or legal proceeding pursued by Weinert, any
governmental agency, person, group or entity regarding and/or relating to any of
the claims released under this Agreement.


5.Weinert agrees and acknowledges that any and all outstanding restricted share
units and performance share units are forfeited as of the Effective Date of this
Agreement under and in accordance with 2008 Omnibus Long-Term Incentive Plan and
Related Award Agreements. Notwithstanding anything to the contrary in this
Paragraph 5, Weinert shall retain any and all Shares issued to him under the
2008




--------------------------------------------------------------------------------




Omnibus Long-Term Incentive Plan which are held in his personal Vanguard
brokerage account, and he shall not be subject to forfeiture of such Shares or
any gain realized with respect thereto.


6.Weinert agrees and acknowledges that: (a) any and all outstanding options to
purchase units of limited partnership interest in The Taubman Realty Group
Limited Partnership, which will be exchanged for new shares of common stock of
Taubman Centers, Inc. (the “Shares”) upon exercise of such options under the
Second Amended and Restated Continuing Offer, dated May 16, 2000, of Taubman
Centers, Inc., owned by David Weinert are set forth in Exhibit 1 hereto (the
“Options”); (b) the Options remain subject to 1992 Incentive Option Plan and
Related Award Agreements, provided that the following terms shall supersede
Sections 7.8 and 7.9 of the Plan with respect to the Options:  (i) so long as
Weinert complies with every provision of this Agreement, beginning on July 1,
2013 and ending on September 26, 2014, David Weinert may exercise up to one half
of the number of Options granted and outstanding on the Effective Date under
each of the award agreements described in Recital E above, provided that David
Weinert cannot exercise any Options at any time the Gross Value of the remaining
Options held by him is less than One Million Dollars and Zero Cents
($1,000,000.00); and (ii) so long as Weinert complies with every provision of
this Agreement, beginning on July 1, 2014 and ending on September 26, 2014,
David Weinert may exercise any and all outstanding Options. David Weinert's
heirs shall be permitted to exercise his rights under this Paragraph 6 in the
event of his death or disability, provided that Weinert has complied and
continues to comply with every provision of this Agreement. The Compensation
Committee has approved the provisions in this Paragraph 6. Weinert acknowledges
and agrees that his rights under this Paragraph 6 are subject to any
restrictions under securities and insider trading laws, regulations and rules.


For purposes of this Paragraph 6, “Gross Value” of an Option will be calculated
daily, and is the Fair Market Value of an Option less the exercise price of such
Option, on a pre-tax basis.


For purposes of this Paragraph 6, “Fair Market Value” of an Option shall be
determined as of the trading day immediately preceding the date of exercise of
the Option as follows: if on the determination date the Shares are listed on an
established national or regional share exchange, are admitted to quotation on
the New York Stock Exchange (“NYSE”) or are publicly traded on an established
securities market, the Fair Market Value of an Option shall be the closing price
of a Share on such exchange or in such market (if there is more than one such
exchange or market, the first exchange of the following exchanges that have such
listing shall be used:  NYSE, Nasdaq, another national securities exchange, a
regional share exchange, or another established securities market) on the
determination date (or if there is no such reported closing price, the Fair
Market Value shall be the mean between the highest bid and lowest asked prices
or between the high and low sale prices on such trading day) or, if no sale of
Shares is reported for such trading day, on the next preceding day on which any
sale shall have been reported. If the Shares are not listed on such an exchange,
quoted on such system or traded on such a market, Fair Market Value shall be the
value of the Shares as determined by Weinert in good faith by the reasonable
application of a reasonable valuation method as described in Treas. Reg.
Section 1.409A-1(b)(5)(iv)(B).


7.The parties wish to resolve all disputes amicably and without additional costs
and expenses. Nothing in this Agreement shall be construed as an admission of
liability or wrongdoing by any party.


8.Weinert shall not make or cause to be made any statements, observations, or
other communications (whether in written or oral form) that defames, slanders or
disparages any of the Released Parties. Further, Weinert shall make no
statements, comments or other communications concerning any of the Released
Parties or its/their products and/or services to the press, media or other
similar entity or organization, nor shall Weinert post or cause to be posted any
such statements, comments or communications on any website, blog, social network
or any other Internet or computer site.




--------------------------------------------------------------------------------




9.The Taubman Company LLC shall direct Robert Taubman, Lisa Payne, and William
Taubman not to make or cause to be made any statements, observations, or other
communications (whether in written or oral form) that defames, slanders or
disparages David Weinert. Further, The Taubman Company LLC shall direct Robert
Taubman, Lisa Payne, and William Taubman not to post or cause to be posted any
statements, comments or communications concerning David Weinert on any blog or
social network. Nothing in this Paragraph 9 shall prevent the identified
individuals from testifying truthfully in a deposition or other proceeding or
providing statements required by law.


10.Except as permitted by this Agreement or required by law, Weinert agrees to
keep confidential all facts, opinions, and information which relate in any way
to this Agreement, including, but not limited to, the fact of this Agreement
and/or the terms of this Agreement. Weinert represents and warrants that he has
returned all documents, data, property and other materials, in whatever form,
that he received, created or compiled during his employment with The Taubman
Company LLC or related to the business of the Taubman Entities, and has not
retained any copies thereof. On or before July 13, 2012, David Weinert shall
give his personal iPad and all other similar devices to the Taubman Entities,
who shall then engage an expert to delete all information and data relating to
the business of the Taubman Entities. David Weinert represents and warrants that
he has not provided or sent, and will not provide or send, such information
and/or data to any person or entity. Weinert further agrees that his continuing
obligations concerning confidential and proprietary information pursuant to the
Taubman Code of Business Conduct and Ethics and the Taubman Policy on
Information Security shall remain in full force and effect.


11.Weinert represents and warrants that: (a) he has the sole right, title, and
interest to the claims released under this Agreement; (b) he has not assigned or
transferred, or purported to assign or transfer, to any person or entity, any
claim released under this Agreement; and (c) he has not assigned or transferred,
or purported to assign or transfer, to any person or entity, the right to any of
the monies that may be received pursuant to this Agreement.


12.David Weinert acknowledges and agrees that during his employment, he formed,
on behalf of the Taubman Entities, certain business relationships that are part
of the goodwill of the Taubman Entities, and he had access to and knowledge of
the Taubman Entities' confidential information, which gives the Taubman Entities
a competitive advantage over their competitors. Weinert acknowledges and agrees
that the Taubman Entities are entitled to protect their investment in the
foregoing and to keep the results of their efforts, their goodwill, and their
confidential information for their sole and exclusive use through the
enforcement of the obligations set forth in this Agreement, which are reasonable
and necessary for that purpose.


13.During the time period July 1, 2012 through and including June 30, 2013,
David Weinert will not, directly or indirectly, for himself or on behalf of or
in connection with any other person, entity or organization: (a) engage in any
business or activity that is competitive with the actual or prospective business
of the Taubman Entities; (b) own, manage, maintain, consult with, operate,
acquire any interest in (other than 5% or less of the common stock of any
publicly traded company), or otherwise assist or be connected with (including,
but not limited to, as an employee, consultant, advisor, agent, independent
contractor, owner, partner, co-venturer, principal, director, shareholder,
lender or otherwise) any Identified Company; or (c) undertake any efforts or
activities toward pre-incorporating, incorporating, financing, or commencing any
business or activity that is competitive with the actual or prospective business
of the Taubman Entities. “Identified Company” means any person or entity, or any
affiliate thereof, who, as of the date(s) that any action(s) listed in (b) above
is/are taken, (i) owns two or more leases, anchor pads and/or parcels of real
property (or any two or more combinations of any of the foregoing) at any
shopping center owned directly or indirectly by The Taubman Realty Group Limited
Partnership, (ii) is included on the FTSE NAREIT Retail




--------------------------------------------------------------------------------




Index (or any successor index published by NAREIT), (iii) owns and/or manages a
retail real estate portfolio in excess of one million square feet, or (iv) to
the extent not covered by clause (i) through (iii), the entities set forth on
Exhibit 2 hereto.


14.During the time period July 1, 2013 through and including February 28, 2014,
David Weinert will not, directly or indirectly, for himself or on behalf of or
in connection with any other person, entity or organization: (a) engage in any
business or activity that is competitive with the actual or prospective business
of the Taubman Entities in connection with any of the Restricted Entities; (b)
own, manage, maintain, consult with, operate, acquire any interest in (other
than 5% or less of the common stock of any publically traded company), or
otherwise assist or be connected with (including, but not limited to, as an
employee, consultant, advisor, agent, independent contractor, owner, partner,
co-venturer, principal, director, shareholder, lender or otherwise) any of the
Restricted Entities; or (c) undertake any efforts or activities toward
pre-incorporating, incorporating, financing, or commencing any business or
activity that is competitive with the actual or prospective business of Taubman
Entities in connection with any of the Restricted Entities. “Restricted
Entities” means the entities set forth on Exhibit 3 hereto.


15.During the time period July 1, 2012 through and including June 30, 2013,
David Weinert will not, directly or indirectly, for himself or on behalf of or
in connection with any other person, entity or organization, call on, solicit,
have contact with, or service any client, prospective client, consultant,
strategic partner, funding source, or other business relation of the Taubman
Entities in order to: (a) solicit business of the type provided by the Taubman
Entities; (b) induce or attempt to induce such person or entity to cease doing
business with, or reduce the amount of business conducted with, the Taubman
Entities; or (c) in any way to interfere with the relationship between any such
person or entity and the Taubman Entities. Nothing in this Paragraph 15 shall be
construed to preclude David Weinert from performing leasing services for
individual retailers.


16.During the time period July 1, 2012 through and including June 30, 2014,
David Weinert will not, directly or indirectly, for himself or on behalf of or
in connection with any other person, entity or organization: (a) induce or
attempt to induce any employee or consultant of the Taubman Entities to leave
the employ or services of any of the Taubman Entities, or in any way interfere
with the relationship between any of the Taubman Entities and any employee or
consultant thereof; or (b) hire, engage and/or contract with any person who was
an employee of or consultant to any of the Taubman Entities at any time during
the six (6) month period immediately prior to the date on which such hiring,
engagement and/or contract would take place (it being conclusively presumed by
the parties so as to avoid any disputes under this paragraph that any such
hiring within such six (6) month period is in violation of clause (a) above).


17.Weinert acknowledges that: (a) the breach of Paragraphs 8, 10, 13, 14, 15
and/or 16 of this Agreement will result in immediate and irreparable harm to the
Taubman Entities; (b) no adequate remedy at law exists with regard to any such
breach; (c) public policy will be furthered by the enforcement of this Agreement
by an injunction; (d) injunctive relief will not deprive Weinert of an ability
to earn a living because he is qualified for many positions which do not
necessitate the breach of any provision of this Agreement; and (e) the Taubman
Entities will be entitled to enforce this Agreement by injunction or other
equitable remedies in the event of such breach, in addition to any other
remedies available to the Taubman Entities (including, without limitation,
monetary damages).


18.It is the intent of the parties that the terms, conditions, provisions and
covenants in this Agreement shall be enforceable to the fullest extent permitted
by law. If any such term, condition, covenant or provision is determined by a
court, agency or arbitrator to be illegal, invalid, void or unenforceable, then
such term, condition, covenant or provision shall be construed in a manner so as
to permit its enforceability




--------------------------------------------------------------------------------




under the applicable law to the fullest extent permitted by law in light of such
determination. In addition, the invalidity or unenforceability of any provision
of this Agreement in a particular respect shall not affect the validity and
enforceability of any other provision of this Agreement or of the same provision
in any other respect.


19.Weinert warrants and agrees that he will not, directly or indirectly,
challenge and/or dispute the enforceability and/or validity of this Agreement,
or any portion thereof. Weinert further agrees and warrants that he will not,
and has not, directly or indirectly, instigate(d), incite(d), encourage(d)
and/or otherwise cause(d) or aid(ed) any person and/or entity to bring any claim
and/or action which challenges and/or disputes the enforceability and/or
validity of this Agreement, including any portion thereof. Weinert further
agrees that in the event that any such claim, action and/or challenge is
brought, he will support, advocate for and agree with the enforceability and
validity of this Agreement, and will cooperate with Taubman in defending against
any such claim, action and/or challenge.


20.In the event Weinert, directly or indirectly, challenges the enforceability
of any term of this Agreement, Weinert shall: (a) immediately pay to the Taubman
Entities any and all amounts received pursuant to Paragraph 6 of this Agreement;
(b) immediately forfeit any right to exercise any and all outstanding Options
identified in Paragraph 6 of this Agreement; (c) immediately pay to the Taubman
Entities the amount of Two Hundred Fifty Thousand Dollars and Zero Cents
($250,000.00); and (d) reimburse the Taubman Entities for any costs, fees and
expenses, including, but not limited to, actual attorneys' fees, incurred by the
Taubman Entities associated with enforcing this Agreement, and/or obtaining
payment of any amount Weinert owes. In addition to the remedies provided in
clauses (a) through (d) herein, Weinert agrees that the Taubman Entities shall
be entitled to pursue all available remedies at law or in equity for a breach of
the covenants, terms and obligations contained in this Agreement, all of which
shall be cumulative.
  
21.Weinert agrees that his obligations under this Agreement are binding upon his
heirs, executors, administrators, or other legal representatives or assigns, and
that this Agreement inures to the benefit of the Taubman Entities.


22.The Taubman Entities will issue the press release attached as Exhibit 4
hereto.


23.Weinert agrees, represents and warrants that he has not sustained any
compensable workplace injury, has not suffered any damages and has no right to
relief under the Michigan's Worker's Disability Compensation Act, the ADEA or
the OWBPA.


24.All questions concerning the construction, validity, interpretation, and
enforcement of this Agreement will be governed by and construed in accordance
with the laws of the State of Michigan, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Michigan or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Michigan. Any lawsuit arising out of or in
any way related to this Agreement, Weinert's employment, and/or the cessation of
Weinert's employment shall be brought in a court of competent jurisdiction in
Oakland County, Michigan or the United States District Court for the Eastern
District of Michigan. AS A SPECIFICALLY BARGAINED INDUCEMENT WITH RESPECT TO
ENTRY INTO THIS AGREEMENT, AND HAVING HAD THE OPPORTUNITY TO CONSULT COUNSEL,
WEINERT EXPRESSLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING RELATING
TO OR ARISING IN ANY WAY FROM THIS AGREEMENT, HIS EMPLOYMENT, OR THE CESSATION
OF HIS EMPLOYMENT.




--------------------------------------------------------------------------------




25.The parties acknowledge that this Agreement is a joint product and shall not
be construed against any party on the grounds of sole authorship. This Agreement
may not be amended, modified, waived, or terminated except in a writing signed
by authorized representatives of the parties.


26.The parties agree to cooperate fully with each other and to execute all
additional documents and to take all actions which may be necessary or
appropriate to give full force and effect to the terms and intent of this
Agreement.


27.This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same agreement.
 
28.Except as provided herein, this Agreement sets forth the entire agreement
between the parties concerning the subject matters hereof and supersedes and
replaces any and all written or oral understandings, obligations, promises,
representations, contracts and/or agreements, whether written or oral, express
or implied, directly or indirectly related to it.


THE UNDERSIGNED HAVE READ THE FOREGOING SEPARATION AGREEMENT AND RELEASE AND
ENTER INTO THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.


/s/ David Weinert
 
THE TAUBMAN COMPANY LLC
DAVID WEINERT
 
 
 
 
 
 
 
Dated: July 2, 2012
 
By: /s/ William S. Taubman
 
 
 
 
 
 
Its: Chief Operating Officer
 
 
 
 
 
 
Dated: July 2, 2012
 
 
 
 
 
 
 
 
 
 
TAUBMAN CENTERS, INC.
 
 
 
 
 
 
By: /s/ William S. Taubman
 
 
 
 
 
 
Its: Chief Operating Officer
 
 
 
 
 
 
Dated: July 2, 2012
 
 
 
 





                

                            
                                    




            
                            
        
                            






--------------------------------------------------------------------------------




        
                            
 
 
THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP


 
 
 
 
 
 
 
 
By: /s/ William S. Taubman
 
 
 
 
 
 
Its: Authortized Signatory
 
 
 
 
 
 
Dated: July 2, 2012
 
 
 
 
 
 
 
 
 
 
TAUBMAN PROPERTIES ASIA LLC
 
 
 
 
 
 
By: /s/ William S. Taubman
 
 
 
 
 
 
Its: Authortized Signatory
 
 
 
 
 
 
Dated: July 2, 2012
 
 
 
 



                            
        


                            


        
                            




                            
















































--------------------------------------------------------------------------------










EXHIBIT 1 TO SEPARATION AGREEMENT AND RELEASE


GRANT DATE
TOTAL NUMBER OF OPTIONS
EXERCISE PRICE
3/4/2005
26,666
$29.38
5/15/2006
8,945
$40.25
3/8/2006
13,618
$40.39
2/27/2008
18,954
$50.65
3/7/2007
16,101
$55.90
 
 TOTAL = 84,284
 





























































































--------------------------------------------------------------------------------










EXHIBIT 2 TO SEPARATION AGREEMENT AND RELEASE


The Westfield Group, and all of its affiliate(s), division(s), parent(s),
successor(s), predecessor(s), assign(s), subsidiary(ies), consolidated
businesses and joint ventures.




















































--------------------------------------------------------------------------------








EXHIBIT 3 TO SEPARATION AGREEMENT AND RELEASE




Simon Property Group, Inc., Tanger Factory Outlet Centers, Inc., The Macerich
Company, and/or General Growth Properties, Inc., and each of their affiliate(s),
division(s), parent(s), successor(s), predecessor(s), assign(s),
subsidiary(ies), consolidated businesses and joint ventures.
























































--------------------------------------------------------------------------------








EXHIBIT 4 TO SEPARATION AGREEMENT AND RELEASE




CONTACT:    
Karen Mac Donald                     
Taubman, Director, Communications            
248-258-7469                        
kmacdonald@taubman.com                 
                                
Barbara Baker
Taubman, Vice President, Investor Relations
248-258-7367
bbaker@taubman.com




FOR IMMEDIATE RELEASE




DAVID T. WEINERT RESIGNS AS TAUBMAN'S SVP LEASING
William S. Taubman to assume leadership for the leasing function




BLOOMFIELD HILLS, Mich., July 2, 2012- - Taubman Centers, Inc. (NYSE: TCO) today
announced David T. Weinert resigned today in order to pursue other interests.


Immediately assuming day-to-day leadership for the leasing function will be
William S. Taubman, who in his role as Taubman's chief operating officer is
currently responsible for development, operations and leasing for the company.


Mr. Weinert had been with the company since 1986, having previously served as a
commercial real estate broker in the Chicago office of Coldwell Banker
Commercial Real Estate. In 1992 he was named vice president, heading leasing for
the company's western region, based in San Francisco. He returned in 2001 to the
company's Bloomfield Hills headquarters as group vice president, leasing, where
he was responsible for helping manage the entire leasing activity. He assumed
the position of senior vice president of leasing in 2004.


Taubman Centers is a real estate investment trust engaged in the development,
leasing and management of regional and super regional shopping centers.
Taubman's 27 U.S. owned, leased and/or managed properties, the most productive
in the publicly held U.S. regional mall industry, serve major markets from coast
to coast. Taubman Centers is headquartered in Bloomfield Hills, Michigan, and
its Taubman Asia subsidiary is headquartered in Hong Kong. For more information
about Taubman, visit www.taubman.com.


-more-












--------------------------------------------------------------------------------










David Weinert Resigns /2






For ease of use, references in this press release to “Taubman Centers,”
“company,” “Taubman” or an operating platform mean Taubman Centers, Inc. and/or
one or more of a number of separate, affiliated entities. Business is actually
conducted by an affiliated entity rather than Taubman Centers, Inc. itself or
the named operating platform.


This press release may contain forward-looking statements within the meaning of
Section 27A of the Securities Act of 1933, as amended, and Section 21E of the
Securities Exchange Act of 1934, as amended. These statements reflect
management's current views with respect to future events and financial
performance. The forward-looking statements included in this release are made as
of the date hereof. Except as required by law, we assume no obligation to update
these forward-looking statements, even if new information becomes available in
the future. Actual results may differ materially from those expected because of
various risks and uncertainties, including, but not limited to the global credit
environment and the continuing impacts of the recent U.S. recession, other
changes in general economic and real estate conditions, changes in the interest
rate environment and the availability of financing, adverse changes in the
retail industry and integration and other acquisition risks. Other risks and
uncertainties are discussed in the company's filings with the Securities and
Exchange Commission including its most recent Annual Report on Form 10-K.




# # #






